 

Exhibit 10.1

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into by and between
Inter-American Management LLC, a Delaware limited liability company (the
“Company”), and Jeffrey Busch (“Employee”) effective as of July 9, 2020 (the
“Effective Date”).

 

Background

 

Prior to the Effective Date, the Company served as the external manager of GMR
(as defined below) pursuant to a management agreement between the Company and
GMR. On the Effective Date, GMR has completed the acquisition of the Company
and, as a result, the Company is now a subsidiary of GMR and the management
agreement has been terminated. This Agreement supersedes and replaces in all
respects the Prior Agreement (as defined below).

 

1.      Employment. During the Employment Period (as defined in Section 4), the
Company shall employ Employee, and Employee shall serve, as Chief Executive
Officer and President of the Company and Global Medical REIT Inc., a Maryland
corporation (“GMR”) and in such other related position or positions, including
positions with other direct or indirect subsidiaries of GMR, as may be
reasonably assigned from time to time by the board of directors (the “Board”) of
GMR. Employee shall also serve as Chairman of the Board during the Employment
Period.

 

2.      Duties and Responsibilities of Employee.

 

(a)               During the Employment Period, Employee shall, subject to the
terms of this Section 2(a), devote Employee’s best efforts and full time and
attention to the businesses of GMR and its direct and indirect subsidiaries as
may exist from time to time (collectively, GMR and its direct and indirect
subsidiaries, including the Company, are referred to as the “Company Group”) as
may be necessary to discharge Employee’s duties and responsibilities hereunder. 
Employee’s duties and responsibilities shall include those that are usual and
customary to the position(s) identified in Section 1, as well as such additional
duties relating to such position(s) as may be reasonably assigned to Employee by
the Board from time to time. Notwithstanding the foregoing, Employee may, and it
shall not be considered a violation of this Agreement for Employee to, (i) as a
passive investment, own publicly traded securities; (ii) engage in or serve such
professional, charitable, trade association, community, educational, religious,
civic or similar types of organizations and activities, as Employee may select;
(iii) serve on the boards of directors or advisory committees of any entities;
and (iv) attend to Employee’s personal matters and/or Employee’s and/or his
family’s personal finances, investments and business affairs, so long as such
service or activities described in clauses (i)-(iv) immediately preceding do not
interfere with Employee’s performance of Employee’s duties and responsibilities
under this Agreement and are not competitive with the Business (as defined
herein) of any member of the Company Group, and so long as such service or
activities do not result in Employee’s violation of the terms of Sections 9 or
10 below.

 



 

 

 

(b)               Employee hereby represents and warrants that Employee is not
the subject of, or a party to, any non-competition, non-solicitation,
restrictive covenant, non-disclosure or similar agreement that would prohibit
Employee from executing this Agreement or fully performing each of Employee’s
duties and responsibilities hereunder, or would in any manner, directly or
indirectly, limit or affect any of the duties and responsibilities that may now
or in the future be assigned to Employee hereunder. Employee expressly
acknowledges and agrees that Employee is strictly prohibited from using or
disclosing any confidential information belonging to any prior employer in the
course of performing services for any member of the Company Group, and Employee
promises that Employee shall not do so. Employee shall not introduce documents
or other materials containing confidential information of any prior employer to
the premises or property (including computers and computer systems) of any
member of the Company Group.

 

(c)               Employee’s duties hereunder are in addition to, and not in
lieu of, Employee’s fiduciary duties and other legal obligations to each member
of the Company Group under applicable law.

 

3.      Compensation.

 

(a)               Base Salary. During the Employment Period, the Company shall
pay to Employee an annualized base salary of $600,000 (the “Base Salary”) in
consideration for Employee’s services under this Agreement, payable in
substantially equal installments in conformity with the Company’s customary
payroll practices for similarly situated employees as may exist from time to
time, but no less frequently than monthly.

 

(b)               Bonus. Beginning with the 2021 calendar year (so long as
Employee is still employed hereunder), Employee shall be eligible for annual
performance-based, cash bonus compensation with a target bonus of 100% of
Employee’s Base Salary for each calendar year that Employee is employed by the
Company hereunder (the “Annual Bonus”). The performance goals for an applicable
calendar year (the “Bonus Year”) shall be established by the Board (or a
committee thereof), following consultation with Employee, and communicated to
Employee within the first thirty (30) days of the applicable Bonus Year. The
amount of the Annual Bonus earned by Employee may be greater or lesser than the
target bonus, based on achievement of the performance goals associated with the
target bonus (with the actual amount of the Annual Bonus earned by Employee for
an applicable Bonus Year determined pursuant a formula established by the Board
(or a committee thereof) when it establishes the performance goals for the
applicable Bonus Year). Notwithstanding the foregoing, Employee shall be
eligible to receive a pro rata portion of the Annual Bonus for the portion of
the 2020 calendar year that Employee is employed by the Company following the
Effective Date (the “Post-Closing 2020 Bonus”); provided, however, that the
amount of the Post-Closing 2020 Bonus earned by Employee shall be based on
achievement, as reasonably determined by the Board (or a committee thereof) in
its discretion, of the performance goals for the 2020 calendar year that were
established and in effect prior to the Effective Date. Each Annual Bonus (and
the Post-Closing 2020 Bonus), if any, shall be paid as soon as administratively
feasible after the Board (or a committee thereof) certifies whether the
applicable performance targets for the applicable Bonus Year (or 2020, for the
Post-Closing 2020 Bonus) have been achieved, but in no event later than March 15
following the end of such Bonus Year (or, for the Post-Closing 2020 Bonus, no
later than March 15, 2021). Except to the extent specifically provided under
Section 7(f), no Annual Bonus (or Post-Closing 2020 Bonus), if any, nor any
portion thereof, shall be payable unless Employee remains continuously employed
by the Company from the Effective Date through the date on which such Annual
Bonus (or, for the Post-Closing 2020 Bonus, the Post-Closing 2020 Bonus) is
paid. With respect to Employee’s eligibility to receive any bonus with respect
to the portion of the 2020 calendar year preceding the Effective Date (a
“Pre-Closing 2020 Bonus”), such Pre-Closing 2020 Bonus (if any) shall be
determined and paid pursuant to, and subject to the terms of, any applicable
bonus program or plan applicable to Employee and in effect immediately prior to
the Effective Date; provided, however, that any such Pre-Closing 2020 Bonus
shall be reduced on a pro-rata basis to reflect the payment of a Pre-Closing
2020 Bonus (if any) that is attributable only to the portion of the calendar
year from January 1, 2020 through the Effective Date.

 



2 

 

 

(c)               Long-Term Incentive. During the Employment Period, Employee
shall be eligible to participate in the Global Medical REIT Inc. 2016 Equity
Incentive Plan, as amended from time to time (together with any successor equity
incentive plans adopted by GMR or the Company, as applicable, the “LTIP”). Such
eligibility and any awards granted to Employee under the LTIP shall be subject
in all respects to, and governed by, the terms and conditions set forth in the
LTIP, as in effect from time to time, and the applicable award agreement(s)
evidencing any such awards.

 

(d)               Internalization Award. In consideration of Employee entering
into this Agreement and as an inducement to remain with the Company, on the
Effective Date, Employee shall be granted, under the LTIP, a one-time award of
LTIP Units (as defined in the LTIP) with an aggregate dollar value on the
Effective Date equal to $2,000,000 (the “Internalization Award”), which
Internalization Award shall be evidenced by the award agreement that is attached
hereto as Exhibit I (the “Internalization Award Agreement”). All other terms and
conditions of the Internalization Award shall be governed by the terms and
conditions of the LTIP as in effect from time to time and the Internalization
Award Agreement.

 

4.      Term of Employment. The initial term of Employee’s employment under this
Agreement shall be for the period beginning on the Effective Date and ending on
the fourth (4th) anniversary of the Effective Date (the “Initial Term”). On the
fourth (4th) anniversary of the Effective Date and on each subsequent
anniversary thereafter, the term of Employee’s employment under this Agreement
shall automatically renew and extend for a period of twelve (12) months (each
such twelve (12)-month period being a “Renewal Term”) unless written notice of
non-renewal is delivered by either party to the other not less than ninety (90)
days prior to the expiration of the then-existing Initial Term or Renewal Term,
as applicable. Notwithstanding any other provision of this Agreement, Employee’s
employment pursuant to this Agreement may be terminated at any time in
accordance with Section 7. The period from the Effective Date through the
expiration of this Agreement or, if sooner, the termination of Employee’s
employment pursuant to this Agreement, regardless of the time or reason for such
termination, shall be referred to herein as the “Employment Period.”

 

5.      Business Expenses. Subject to Section 23, the Company shall reimburse
Employee for Employee’s reasonable out-of-pocket business-related expenses
actually incurred in the performance of Employee’s duties under this Agreement
so long as Employee timely submits all documentation for such expenses, as
required by Company policy in effect from time to time. Any such reimbursement
of expenses shall be made by the Company upon or as soon as practicable
following receipt of such documentation (but in any event not later than the
close of Employee’s taxable year following the taxable year in which the expense
is incurred by Employee). In no event shall any reimbursement be made to
Employee for any expenses incurred after the date of Employee’s termination of
employment with the Company.

 



3 

 

 

6.      Benefits. During the Employment Period, Employee shall be eligible to
participate in the same benefit plans and programs in which other similarly
situated Company employees are eligible to participate, subject to the terms and
conditions of the applicable plans and programs in effect from time to time. The
Company shall not, however, by reason of this Section 6, be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing, any
such plan or policy, so long as such changes are similarly applicable to
similarly situated Company employees generally.

 

7.      Termination of Employment.

 

(a)               Company’s Right to Terminate Employee’s Employment for Cause.
The Company shall have the right to terminate Employee’s employment hereunder at
any time for Cause.

 

(i)                        For purposes of this Agreement, “Cause” shall mean:

 

(A)             Employee’s material breach of this Agreement or any other
written agreement between Employee and one or more members of the Company Group;

 

(B)              Employee’s material breach of any law relating to the workplace
or any of the Company’s (or, if applicable to Employee, another member of the
Company Group’s) written policies or codes of conduct, including written
policies regarding anti-harassment, anti-discrimination, or anti-retaliation;

 

(C)              Employee’s commission of an act of fraud, theft, dishonesty,
embezzlement, or breach of fiduciary duty related to any member of the Company
Group or the performance of the Employee’s duties hereunder

 

(D)             Employee’s commission of an act of gross negligence or willful
misconduct related to any member of the Company Group or the performance of the
Employee’s duties hereunder, which results (or could reasonably be expected to
result in) in material and demonstrable damage to the Company Group;

 

(E)              the conviction of Employee for, or plea of guilty or nolo
contendere by Employee to, any felony (or state law equivalent) or any crime
involving moral turpitude; or the indictment of Employee of any felony (or state
law equivalent) or any crime involving moral turpitude, if not discharged or
otherwise resolved within eighteen (18) months;

 

(F)              Employee’s willful failure or refusal, other than due to
Disability, to perform Employee’s obligations pursuant to this Agreement or to
follow any lawful directive from the Board; or

 



4 

 

 

(G)             notwithstanding Section 7(a)(i), Employee’s violation of any of
the covenants set forth in Section 9 or Section 10

 

provided, however, that to the extent that any act or failure to act is pursuant
to a resolution of the Board or upon the instructions of the Board or taken in
accordance with the advice of counsel for the Company, such act or failure to
act shall not constitute a Cause event.

 

(ii)                        No termination of Employee’s employment under
Sections 7(a)(i)(A), 7(a)(i)(B), or 7(a)(i)(F) shall be effective as a
termination for Cause unless the provisions set forth in this Section 7(a)(ii)
shall first have been complied with. Employee shall be given written notice by
the Board (the “Cause Notice”) of its intention to terminate his employment for
Cause stating in detail the particular circumstances that constitute the grounds
on which the proposed termination for Cause is based, and the Cause Notice shall
be received by Employee no more than ninety (90) calendar days after the Board
learns of such circumstances. If the Board determines that the applicable act or
omission constituting the Cause event is capable of cure, Employee shall have
thirty (30) days after receiving such Cause Notice in which cure such act or
omission, and if cured within such period such act or omission shall not
constitute a Cause event.

 

(b)               Company’s Right to Terminate for Convenience. The Company
shall have the right to terminate Employee’s employment for convenience at any
time and for any reason, or no reason at all, upon written notice to Employee.

 

(c)               Employee’s Right to Terminate for Good Reason. Employee shall
have the right to terminate Employee’s employment with the Company at any time
for Good Reason.

 

(i)                        For purposes of this Agreement, “Good Reason” shall
mean:

 

(A)             The failure of the Board to appoint Employee as Chairman of the
Board within ten (10) days after the Effective Date;

 

(B)              a material diminution in Employee’s Base Salary or a material
diminution in Employee’s title, authority, duties, and responsibilities with the
Company and the other members of the Company Group (considered as a whole);
provided, however, that if Employee is serving as an officer or member of the
board of directors (or similar governing body) of any member of the Company
Group or any other entity in which a member of the Company Group holds an equity
interest, in no event shall the removal of Employee as an officer or board
member, regardless of the reason for such removal, constitute Good Reason;
provided further, however, that notwithstanding the foregoing, any removal of
Employee as Chairman of the Board shall constitute Good Reason (so long as the
conditions of Section 7(c)(ii) are satisfied);

 

(C)              within the three (3) month period after the occurrence of a
Change in Control (as defined below), any material duplication that did not
exist prior to the Change in Control with other executive employees of the
Company Group of Employee’s title, authorities, duties, or responsibilities;

 

(D)             a material breach by the Company of any of its obligations to
Employee under this Agreement;

 



5 

 

 

(E)              the relocation of the geographic location of Employee’s
principal place of employment by more than fifty (50) miles from the Company’s
headquarters in Bethesda, Maryland, as of the Effective Date; or

 

(F)              any requirement that Employee report to a corporate officer or
employee of the Company instead of reporting directly to the Board.

 

(ii)                        Notwithstanding the foregoing provisions of this
Section ‎7(c), any assertion by Employee of a termination for Good Reason shall
not be effective unless all of the following conditions are satisfied: (A) the
condition giving rise to Employee’s termination of employment must have arisen
without Employee’s consent; (B) Employee must provide written notice to the
Board of the existence of such condition(s) within ninety (90) days after the
initial occurrence of such condition(s); (C) the condition(s) specified in such
notice must remain uncorrected for thirty (30) days following the Board’s
receipt of such written notice; and (D) the date of Employee’s termination of
employment must occur within sixty (60) days after the Board’s receipt of such
written notice.

 

(d)               Death or Disability. Employee’s employment with the Company
shall automatically (and without any further action by any person or entity)
terminate upon the death of Employee and shall terminate upon written notice by
the Company following Employee’s Disability, in each case with no further
obligation under this Agreement of either party hereunder; provided, however,
that Employee (or Employee’s estate, as applicable) shall be eligible to receive
a Termination Bonus Payment (as defined herein), the Accelerated Vesting (as
defined herein), the Ongoing Vesting (as defined herein), and the COBRA Subsidy
(as defined herein), subject to the terms and conditions set forth in Section
7(f) (including, for the avoidance of doubt, the requirement of timely execution
and non-revocation of a Release by Employee or Employee’s estate, as
applicable). For purposes of this Agreement, a “Disability” shall exist if
Employee is unable to perform the essential functions of Employee’s position
(after accounting for reasonable accommodation, if applicable and required by
applicable law), due to physical or mental impairment that continues, or can
reasonably be expected to continue, for a period in excess of one hundred-twenty
(120) consecutive days or one hundred-eighty (180) days, whether or not
consecutive (or for any longer period as may be required by applicable law), in
any twelve (12)-month period. Any question as to the existence of Employee’s
Disability as to which the Company and Employee cannot agree shall be determined
in writing by a qualified independent physician mutually acceptable to the
Company and Employee. If the Company and Employee are unable to agree on a
physician, such qualified independent physician shall be selected by agreement
of Employee’s physician and a physician selected by the Company.

 

(e)               Employee’s Right to Terminate for Convenience. In addition to
Employee’s right to terminate Employee’s employment for Good Reason, Employee
shall have the right to terminate Employee’s employment with the Company for
convenience at any time and for any other reason, or no reason at all, upon
thirty (30) days’ advance written notice to the Company; provided, however, that
if Employee has provided notice to the Company of Employee’s termination of
employment, the Company may determine, in its sole discretion, that such
termination shall be effective on any date prior to the effective date of
termination provided in such notice (and, if such earlier date is so required,
then it shall not change the basis for Employee’s termination of employment nor
be construed or interpreted as a termination of employment pursuant to Section
‎7(b)).

 



6 

 

 

(f)                Effect of Termination.

 

(i)                        If Employee’s employment hereunder terminates upon
the expiration of the then-existing Initial Term or Renewal Term, as applicable,
as a result of a non-renewal of this Agreement by the Company pursuant to
Section 4, is terminated by the Company without Cause pursuant to Section ‎7(b),
or is terminated by Employee for Good Reason pursuant to Section ‎7(c), then so
long as (and only if) Employee: (A) executes on or before the Release Expiration
Date (as defined below), and does not revoke within any time provided to do so
in such Release, a release of all claims in substantially the form attached
hereto as Exhibit II (as such form may be revised to reflect updates in
applicable law) (the “Release”); and (B) abides by the terms of each of Sections
9, 10 and 11, then the Company shall: (1) make severance payments to Employee in
a total amount equal to two (2) times the sum of: (a) twelve (12) months’ worth
of Employee’s Base Salary for the year in which such termination occurs
(disregarding any reduction thereto that may have given rise to Good Reason);
and (b) Employee’s target Annual Bonus for the Bonus Year in which such
termination occurs or the Annual Bonus (if any) actually paid to Employee with
respect to the preceding Bonus Year, whichever is greater (such total severance
payments being referred to as the “Severance Payment”); (2) make a payment to
Employee in an amount equal to the target Annual Bonus that Employee would have
been eligible to receive for the Bonus Year in which such termination occurs,
multiplied by a fraction, the numerator of which is the number of days during
which Employee was employed by the Company in such Bonus Year, and the
denominator of which is the total number of days during such Bonus Year (the
“Termination Bonus Payment”); (3) cause all unvested equity-based awards subject
to time-based vesting granted under the LTIP that are held by Employee as of the
date immediately prior to the date on which Employee’s employment terminates
(such date of termination, the “Termination Date”) to immediately vest in full
and such awards shall be eligible for settlement in accordance with the terms
and conditions provided in the applicable award agreements governing such awards
(the “Accelerated Vesting”); and (4) cause all unvested equity-based awards
subject to performance-based vesting granted under the LTIP that are held by
Employee as of the date immediately prior to the Termination Date to remain
outstanding, notwithstanding Employee’s termination of employment, and eligible
to continue vesting based on actual performance through the end of the relevant
performance period(s) in accordance with the terms and conditions provided in
the applicable award agreements governing such awards, including any pro-ration
that is consistent with the terms of other equity-based awards subject to
performance-based vesting which were granted to Employee under the LTIP prior to
the Effective Date (the “Ongoing Vesting”).

 



7 

 

 

(ii)                        If the Company’s group health plans are subject to
the continuation coverage requirements of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), and Employee’s employment hereunder is
terminated either (A) in circumstances in which Employee is eligible to receive
a Severance Payment under Section ‎7(f)(i) and Employee satisfies each of the
conditions to receive a Severance Payment under Section ‎7(f)(i) or (B) due to
the death or Disability of Employee pursuant to Section 7(d) and Employee or
Employee’s estate, as applicable, executes a Release on or before the Release
Expiration Date, and does not revoke such Release within any time provided by
the Company to do so, then, if Employee (or Employee’s estate, as applicable)
elects to continue coverage for Employee and/or Employee’s spouse and eligible
dependents, if any, under COBRA, the Company shall promptly reimburse Employee
(or Employee’s estate, as applicable) on a monthly basis for the difference
between the amount Employee (or Employee’s estate, as applicable) pays to effect
and continue such coverage and the employee contribution amount that similarly
situated employees of the Company pay for the same or similar coverage under
such group health plans (the “COBRA Subsidy”). Each payment of the COBRA Subsidy
shall be paid to Employee (or Employee’s estate, as applicable) on the Company’s
first regularly scheduled pay date in the calendar month immediately following
the calendar month in which Employee (or Employee’s estate, as applicable)
submits to the Company documentation of the applicable premium payment having
been paid by Employee (or Employee’s estate, as applicable), which documentation
shall be submitted by Employee (or Employee’s estate, as applicable) to the
Company within thirty (30) days following the date on which the applicable
premium payment is paid. Employee (or Employee’s estate, as applicable) shall be
eligible to receive such reimbursement payments until the earliest of: (1) the
date that is eighteen (18) months following the Termination Date (the “COBRA
Expiration Date”); (2) the date Employee is no longer eligible to receive COBRA
continuation coverage (or, if Employee’s termination was due to Employee’s
death, the date Employee’s spouse and eligible dependents, if any, are no longer
eligible to receive COBRA continuation coverage); and (3) the date on which
Employee becomes eligible to receive coverage under a group health plan
sponsored by another employer (and any such eligibility shall be promptly
reported to the Company by Employee); provided, however, that the election of
COBRA continuation coverage and the payment of any premiums due with respect to
such COBRA continuation coverage shall remain Employee’s sole responsibility,
and the Company shall not assume any obligation for payment of any such premiums
relating to such COBRA continuation coverage. Notwithstanding the foregoing, if
(x) the Company’s group health plans are not subject to the continuation
coverage requirements of COBRA but Employee satisfies the conditions to receive
COBRA Subsidy pursuant to the foregoing provisions of this Section 7(f)(ii) or
(y) if the provision of the COBRA Subsidy cannot be provided in the manner
described above under the terms of the applicable Company plan, practice,
program, policy or without violating applicable law, then the Company shall pay
Employee an amount, less applicable taxes, deductions and withholdings, equal to
the COBRA Subsidy that would have been paid to Employee pursuant to the
foregoing provisions of this Section 7(f)(ii) (the “Replacement Payment”). Each
Replacement Payment shall be paid to Employee on the Company’s first regularly
scheduled pay date in the calendar month immediately following the Termination
Date. Employee shall be eligible to receive such Replacement Payment until the
earliest of (1) the COBRA Expiration Date or (2) the date on which Employee
becomes eligible to receive coverage under a group health plan sponsored by
another employer (and any such eligibility shall be promptly reported to the
Company by Employee). Collectively, (i) the Severance Payment, (ii) any
Termination Bonus Payment and (iii) the COBRA Subsidy or the Replacement
Payment, as applicable, are referred to herein as the “Termination Benefits”.

 



8 

 

 

(iii)                        The Severance Payment will be divided into
substantially equal installments paid over the twenty-four (24) month period
beginning on the Company’s first regularly scheduled pay date that is on or
after the date that is sixty (60) days after the Termination Date; provided,
however, that to the extent, if any, that the aggregate amount of the
installments of the Severance Payment that would otherwise be paid pursuant to
the preceding provisions of this Section 7(f)(iii) after March 15 of the
calendar year following the calendar year in which the Termination Date occurs
(the “Applicable March 15”) exceeds the maximum exemption amount under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A), then such excess shall be paid to
Employee in a lump sum on the Applicable March 15 (or the first business day
preceding the Applicable March 15 if the Applicable March 15 is not a business
day) and the installments of the Severance Payment payable after the Applicable
March 15 shall be reduced by such excess (beginning with the installment first
payable after the Applicable March 15 and continuing with the next succeeding
installment until the aggregate reduction equals such excess). The Termination
Bonus Payment, if any, shall be paid to Employee on the later to occur of: (x)
the date that the Annual Bonus for the Bonus Year in which the Termination Date
occurs is paid to other similarly-situated executives (but in no event later
than March 15 of the calendar year following the calendar year in which the
Termination Date occurs); and (y) the date that the first installment of the
Severance Payment is paid to Employee.

 

(iv)                        For the avoidance of doubt, notwithstanding anything
herein to the contrary, the Termination Benefits (and any portion thereof) shall
not be payable if Employee’s employment hereunder terminates upon the expiration
of the then-existing Initial Term or Renewal Term, as applicable, as a result of
a non-renewal of the term of Employee’s employment under this Agreement by
Employee pursuant to Section 4.

 

(v)                        If the Release is not executed and returned to the
Company on or before the Release Expiration Date, and the revocation period
specified in the Release has not fully expired without revocation of the Release
by Employee, then Employee shall not be entitled to any portion of the Severance
Payment. As used herein, the “Release Expiration Date” is that date that is
twenty-one (21) days following the Termination Date or, in the event that such
termination of employment is “in connection with an exit incentive or other
employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967), the date that is forty-five (45) days
following the Termination Date.

 



9 

 

 

(vi)                        If Employee’s employment hereunder is terminated in
circumstances in which: (A) Employee is eligible to receive a Severance Payment
under Section ‎7(f)(i); (B) such termination occurs within the six (6) month
period prior to a Change in Control, on the date of a Change in Control, or
within the twelve (12) month period following a Change in Control; and (C)
Employee satisfies each of the conditions to receive a Severance Payment under
Section ‎7(f)(i), then, subject to all of the other provisions in this Section
7(f) and in addition to the payment of a Termination Bonus Payment (if any) and
Accelerated Vesting under Section 7(f)(i): (1) notwithstanding Section 7(f)(i)
to the contrary, the Severance Payment shall be an amount equal to three (3)
times the sum of (a) twelve (12) months’ worth of Employee’s Base Salary for the
year in which such termination occurs (disregarding any reduction thereto that
may have given rise to Good Reason) and (b) Employee’s target Annual Bonus for
the Bonus Year in which such termination occurs or the Annual Bonus (if any)
actually paid to Employee with respect to the preceding Bonus Year, whichever is
greater; and (2) notwithstanding Section 7(f)(ii) to the contrary, the COBRA
Expiration Date shall be the date that is eighteen (18) months following the
Termination Date. For the avoidance of doubt, the Severance Payment specified
under this Section 7(f)(vi) shall be in lieu of, and not in addition to, the
Severance Payment specified under Section 7(f)(i). If Employee is eligible to
receive any of the payments or benefits set forth in this Section 7(f)(vi) (and
has satisfied all conditions relating thereto), the Severance Payment and any
Termination Bonus Payment (to the extent not already paid) shall be paid in a
lump sum on the later of (x) the Company’s first regularly scheduled pay date
that is on or after the date that is sixty (60) days after the Termination Date
or (y) the date that is (60) days following the Change in Control, and the
Termination Bonus Payment shall be calculated by reference to pro-rated
performance targets and achievement through the Termination Date (as determined
by the Board). If Employee’s employment terminates within the six (6) month
period prior to a Change in Control and, at the time any Severance Payment under
this Section 7(f)(vi) is payable, Employee has been paid any installments of the
Severance Payment pursuant to Section 7(f)(i) (the “Prior Severance Payment”),
then Employee shall receive payment of an amount equal to the Severance Payment
payable under this Section 7(f)(vi) less the Prior Severance Payment (such
amount, the “CIC Payment”), which CIC Payment shall be paid to Employee in a
lump sum cash payment within sixty (60) days following such Change in Control,
and which payment shall fully and finally satisfy and further obligation to
provide any further payments with respect to the remaining portion of the
Severance Payment that otherwise would have been payable had the applicable
Change in Control not occurred.

 

(vii)                        For the purposes of this Agreement, “Change in
Control” means and includes each of the following:

 

(A)             the acquisition, either directly or indirectly, by any
individual, entity or group (within the meaning of Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act),
of more than 50% of either (1) the then outstanding shares of common stock of
the Company, par value $0.001 per share (”Common Stock”), taking into account as
outstanding for this purpose such shares of Common Stock issuable upon the
exercise of options or warrants, the conversion of convertible shares or debt,
and the exercise of any similar right to acquire such Common Stock (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change in
Control (a) any acquisition by the Company or any of its subsidiaries, (b) any
acquisition by a trustee or other fiduciary holding the Company’s securities
under an employee benefit plan sponsored or maintained by the Company or any of
its Affiliates, (c) any acquisition by an underwriter, initial purchaser or
placement agent temporarily holding the Company’s securities pursuant to an
offering of such securities or (d) any acquisition by an entity owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of the then Outstanding Company Common Stock.

 



10 

 

 

(B)              the individuals who constitute Incumbent Directors at the
beginning of any two-consecutive-year period, together with any new Incumbent
Directors who become members of the Board during such two-year period, cease to
be a majority of the Board at the end of such two-year period. For purposes of
this Agreement, “Incumbent Directors” means the individuals elected to the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director without objection to
such nomination) and whose election or nomination for election to the Board was
approved by a vote of at least two-thirds of the directors serving on the Board
at the time of the election or nomination, as applicable, shall be an Incumbent
Director. No individual designated to serve as a director by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 7(f)(vii)(A) or Section 7(f)(vii)(C) and no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to directors shall be an
Incumbent Director.

 

(C)              the consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company that requires the approval of the Company’s stockholders, whether for
such transaction or the issuance of securities in the transaction (a “Business
Combination”), in each case, unless following such Business Combination:

 

(1)               the individuals and entities who were the beneficial owners of
the Outstanding Company Voting Securities immediately prior to such Business
Combination, beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of members of the board of directors (or the analogous
governing body) of the entity resulting from such Business Combination (the
“Successor Entity”) (or, if applicable, the ultimate parent entity that directly
or indirectly has beneficial ownership of sufficient voting securities to elect
a majority of the members of the board of directors (or the analogous governing
body) of the Successor Entity (the “Parent Company”));

 

(2)               no Person (as defined below) beneficially owns (within the
meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, more than
50% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of members of the board of directors
(or the analogous governing body) of the Parent Company (or, if there is no
Parent Company, the Successor Entity); and

 

(3)               at least a majority of the members of the board of directors
(or the analogous governing body) of the Parent Company (or, if there is no
Parent Company, the Successor Entity) following the consummation of the Business
Combination were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination.

 



11 

 

 

(D)             The direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Company and its subsidiaries, taken as a whole, to any Person that is not
a subsidiary of the Company.

 

For purposes of this Agreement, “Person” means any firm, corporation,
partnership, or other entity and also includes any individual, firm corporation,
partnership, or other entity as defined in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act. Notwithstanding the preceding sentence, the term “Person” does not
include (i) the Company or any of its subsidiaries, (ii) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of the Company’s affiliates, (iii) any underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) any corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of the Common Stock.

 

(g)       After-Acquired Evidence. Notwithstanding any provision of this
Agreement to the contrary, in the event that the Company determines that
Employee is eligible to receive the Termination Benefits pursuant to Section
7(f) but, after such determination: (i) the Company subsequently acquires
evidence or determines that Employee has failed to abide by the terms of
Sections 9, 10 or 11; or (ii) within ninety (90) days following the Termination
Date, the Board first acquires evidence that a Cause condition existed prior to
the Termination Date that, had the Company been fully aware of such condition,
would have given the Company the right to terminate Employee’s employment
pursuant to Section 7(a), then the Company shall have the right to cease the
payment of any future installments of the Termination Benefits and Employee
shall promptly return to the Company all installments of the Termination
Benefits received by Employee prior to the date that the Company determines that
the conditions of this Section 7(g) have been satisfied (less any amounts
withheld or paid by Employee as taxes in respect of such installments).

 

8.      Disclosures. During the Employment Period, promptly (and in any event,
within three (3) Business Days) upon becoming aware of any lawsuit, claim or
arbitration filed against or involving Employee or any trust or vehicle owned or
controlled by Employee, Employee shall disclose such lawsuit, claim or
arbitration to the Board.

 



12 

 

 

9.      Confidentiality. In the course of Employee’s employment with the Company
and the performance of Employee’s duties on behalf of the Company Group
hereunder, Employee will be provided with, and will have access to, Confidential
Information (as defined below). In consideration of Employee’s receipt and
access to such Confidential Information, Employee shall comply with this Section
9.

 

(a)               Both during the Employment Period and thereafter, except as
expressly permitted by this Agreement or by directive of the Board, Employee
shall not disclose any Confidential Information to any person or entity and
shall not use any Confidential Information except for the benefit of the Company
Group. Employee shall follow all Company Group policies and protocols regarding
the security of all documents and other materials containing Confidential
Information (regardless of the medium on which Confidential Information is
stored). The covenants of this Section ‎9(a) shall apply to all Confidential
Information, whether now known or later to become known to Employee during the
period that Employee is employed by or affiliated with the Company or any other
member of the Company Group.

 

(b)               Notwithstanding any provision of Section ‎9(a) to the
contrary, Employee may make the following disclosures and uses of Confidential
Information:

 

(i)                        disclosures to other employees of a member of the
Company Group who have a need to know the information in connection with the
businesses of the Company Group;

 

(ii)                        disclosures to customers and suppliers when, in the
reasonable and good faith belief of Employee, such disclosure is in connection
with Employee’s performance of Employee’s duties under this Agreement and is in
the best interests of the Company Group;

 

(iii)                        disclosures and uses that are approved in writing
by the Board; or

 

(iv)                        disclosures to a person or entity that has (x) been
retained by a member of the Company Group to provide services to one or more
members of the Company Group and (y) agreed in writing to abide by the terms of
a confidentiality agreement.

 

(c)               Upon the expiration of the Employment Period, and at any other
time upon reasonable request of the Company, Employee shall promptly surrender
and deliver to the Company all documents (including electronically stored
information) and all copies thereof and all other materials of any nature
containing or pertaining to all Confidential Information and any other Company
Group property (including any Company Group-issued computer, mobile device or
other equipment) in Employee’s possession, custody or control and Employee shall
not retain any such documents or other materials or property of the Company
Group. Within five (5) days of any such request, Employee shall certify to the
Company in writing that all such documents, materials and property have been
returned to the Company.

 



13 

 

 

(d)               All trade secrets, non-public information, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by or
disclosed to Employee, individually or in conjunction with others, during the
period that Employee is employed by the Company or any other member of the
Company Group (whether during business hours or otherwise and whether on the
Company’s premises or otherwise) that relate to any member of the Company
Group’s businesses or properties, products or services (including all such
information relating to corporate opportunities, operations, future plans,
methods of doing business, business plans, strategies for developing business
and market share, research, financial and sales data, pricing terms,
evaluations, opinions, interpretations, acquisition prospects, the identity of
customers or acquisition targets or their requirements, the identity of key
contacts within customers’ organizations or within the organization of
acquisition prospects, or marketing and merchandising techniques, prospective
names and marks) is defined as “Confidential Information.” Moreover, all
documents, videotapes, written presentations, brochures, drawings, memoranda,
notes, records, files, correspondence, manuals, models, specifications, computer
programs, e-mail, voice mail, electronic databases, maps, drawings,
architectural renditions, models and all other writings or materials of any type
including or embodying any of such information, ideas, concepts, improvements,
discoveries, inventions and other similar forms of expression are and shall be
the sole and exclusive property of the Company or the other applicable member of
the Company Group and be subject to the same restrictions on disclosure
applicable to all Confidential Information pursuant to this Agreement. For
purposes of this Agreement, Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of a disclosure or wrongful act of Employee or any of Employee’s
agents; (ii) was available to Employee on a non-confidential basis before its
disclosure by a member of the Company Group; or (iii) becomes available to
Employee on a non-confidential basis from a source other than a member of the
Company Group; provided, however, that such source is not bound by a
confidentiality agreement with, or other obligation with respect to
confidentiality to, a member of the Company Group.

 

(e)               Notwithstanding the foregoing, nothing in this Agreement shall
prohibit or restrict Employee from lawfully: (i) initiating communications
directly with, cooperating with, providing information to, causing information
to be provided to, or otherwise assisting in an investigation by, any
governmental authority regarding a possible violation of any law; (ii)
responding to any inquiry or legal process directed to Employee from any such
governmental authority (including the U.S. Securities and Exchange Commission);
(iii) testifying, participating or otherwise assisting in any action or
proceeding by any such governmental authority relating to a possible violation
of law; or (iv) making any other disclosures that are protected under the
whistleblower provisions of any applicable law. Additionally, pursuant to the
federal Defend Trade Secrets Act of 2016, an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (A) is made (1) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney and (2) solely for the purpose of reporting or investigating a
suspected violation of law; (B) is made to the individual’s attorney in relation
to a lawsuit for retaliation against the individual for reporting a suspected
violation of law; or (C) is made in a complaint or other document filed in a
lawsuit or proceeding, if such filing is made under seal. Nothing in this
Agreement requires Employee to obtain prior authorization before engaging in any
conduct described in this paragraph, or to notify the Company that Employee has
engaged in any such conduct.

 



14 

 

 

10.  Non-Competition; Non-Solicitation.

 

(a)               The Company shall provide Employee access to Confidential
Information for use only during the Employment Period, and Employee acknowledges
and agrees that the Company Group will be entrusting Employee, in Employee’s
unique and special capacity, with developing the goodwill of the Company Group,
and in consideration of the Company providing Employee with access to
Confidential Information and as an express incentive for the Company to enter
into this Agreement and employ Employee hereunder, and as further consideration
for the Internalization Award, Employee has voluntarily agreed to the covenants
set forth in this Section 10. Employee agrees and acknowledges that the
limitations and restrictions set forth herein, including geographical and
temporal restrictions on certain competitive activities, are reasonable in all
respects, do not interfere with public interests, will not cause Employee undue
hardship, and are material and substantial parts of this Agreement intended and
necessary to prevent unfair competition and to protect the Company Group’s
Confidential Information, goodwill and legitimate business interests.

 

(b)               During the Prohibited Period, Employee shall not, without the
prior written approval of the Board, directly or indirectly, for Employee or on
behalf of or in conjunction with any other person or entity of any nature:

 

(i)                        engage in or participate within the Market Area in
competition with any member of the Company Group in any aspect of the Business,
which prohibition shall prevent Employee from directly or indirectly: (A)
owning, managing, operating, or being an officer or director of, any business
that competes with any member of the Company Group in the Market Area, or (B)
joining, becoming an employee or consultant of, or otherwise being affiliated
with, any person or entity engaged in, or planning to engage in, the Business in
the Market Area in competition, or anticipated competition, with any member of
the Company Group in any capacity (with respect to this clause (B)) in which
Employee’s duties or responsibilities are the same as or similar to the duties
or responsibilities that Employee had on behalf of any member of the Company
Group;

 

(ii)                        appropriate any Business Opportunity of, or relating
to, any member of the Company Group located in the Market Area;

 

(iii)                        solicit, canvass, approach, encourage, entice or
induce any customer or supplier of any member of the Company Group with whom or
which Employee had contact on behalf of any member of the Company Group to cease
or lessen such customer’s or supplier’s business with any member of the Company
Group; or

 

(iv)                        solicit, canvass, approach, encourage, entice or
induce any employee or contractor of any member of the Company Group to
terminate his, her or its employment or engagement with any member of the
Company Group.

 

(c)               Because of the difficulty of measuring economic losses to the
Company Group as a result of a breach or threatened breach of the covenants set
forth in Section 9 and in this Section 10, and because of the immediate and
irreparable damage that would be caused to the members of the Company Group for
which they would have no other adequate remedy, the Company and each other
member of the Company Group shall be entitled to enforce the foregoing
covenants, in the event of a breach or threatened breach, by injunctions and
restraining orders from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. The aforementioned equitable relief shall not be the Company’s or any
other member of the Company Group’s exclusive remedy for a breach but instead
shall be in addition to all other rights and remedies available to the Company
and each other member of the Company Group at law and equity.

 



15 

 

 

 

(d)               The covenants in this Section 10, and each provision and
portion hereof, are severable and separate, and the unenforceability of any
specific covenant (or portion thereof) shall not affect the provisions of any
other covenant (or portion thereof). Moreover, in the event any arbitrator or
court of competent jurisdiction shall determine that the scope, time or
territorial restrictions set forth are unreasonable, then it is the intention of
the parties that such restrictions be enforced to the fullest extent which such
arbitrator or court deems reasonable, and this Agreement shall thereby be
reformed.

 

(e)               The following terms shall have the following meanings:

 

(i)                        “Business” shall mean the business and operations
that are the same or similar to those performed by the Company and any other
member of the Company Group for which Employee provides services or about which
Employee obtains Confidential Information during the Employment Period, which
business and operations include the acquisition, development, asset management
and disposal of real estate assets underlying licensed healthcare facilities and
medical office buildings (but excluding, for the avoidance of doubt, the
business operations of such assets).

 

(ii)                        “Business Opportunity” shall mean any commercial,
investment or other business opportunity relating to the Business.

 

(iii)                        “Market Area” shall mean: (A) the United States of
America; and (B) and any other geographic area or market where or with respect
to which the Company or any other member of the Company Group conducts or has
specific plans to conduct the Business on or at any time during the twelve (12)
month period prior to the Termination Date.

 

(iv)                        “Prohibited Period” shall mean the period during
which Employee is employed by any member of the Company Group and continuing for
a period of eighteen (18) months following the date that Employee is no longer
employed by any member of the Company Group.

 

11.  Ownership of Intellectual Property. Employee agrees that the Company shall
own, and Employee shall (and hereby does) assign, all right, title and interest
(including patent rights, copyrights, trade secret rights, mask work rights,
trademark rights, and all other intellectual and industrial property rights of
any sort throughout the world) relating to any and all inventions (whether or
not patentable), works of authorship, mask works, designs, know-how, ideas and
information authored, created, contributed to, made or conceived or reduced to
practice, in whole or in part, by Employee during the period in which Employee
is or has been employed by or affiliated with the Company or any other member of
the Company Group that either (a) relate, at the time of conception, reduction
to practice, creation, derivation or development, to any member of the Company
Group’s businesses or actual or anticipated research or development, or (b) were
developed on any amount of the Company’s or any other member of the Company
Group’s time or with the use of any member of the Company Group’s equipment,
supplies, facilities or trade secret information (all of the foregoing
collectively referred to herein as “Company Intellectual Property”), and
Employee shall promptly disclose all Company Intellectual Property to the
Company. All of Employee’s works of authorship and associated copyrights created
during the period in which Employee is employed by or affiliated with the
Company or any other member of the Company Group and in the scope of Employee’s
employment or engagement shall be deemed to be “works made for hire” within the
meaning of the Copyright Act. Employee shall perform, during and after the
period in which Employee is or has been employed by or affiliated with the
Company or any other member of the Company Group, all acts deemed necessary by
the Company to assist each member of the Company Group, at the Company’s
expense, in obtaining and enforcing its rights throughout the world in the
Company Intellectual Property. Such acts may include execution of documents and
assistance or cooperation (i) in the filing, prosecution, registration, and
memorialization of assignment of any applicable patents, copyrights, mask work,
or other applications, (ii) in the enforcement of any applicable patents,
copyrights, mask work, moral rights, trade secrets, or other proprietary rights,
and (iii) in other legal proceedings related to the Company Intellectual
Property.

 



16

 

 

12.  Arbitration.

 

(a)               Subject to Section ‎12(b), any dispute, controversy or claim
between Employee and any member of the Company Group arising out of or relating
to this Agreement or Employee’s employment or engagement with any member of the
Company Group will be finally settled by arbitration in Bethesda, Maryland, in
accordance with the then-existing American Arbitration Association (“AAA”)
Employment Arbitration Rules. The arbitration award shall be final and binding
on both parties. Any arbitration conducted under this Section 12 shall be
private, and shall be heard by a single arbitrator (the “Arbitrator”) selected
in accordance with the then-applicable AAA Employment Arbitration Rules. The
Arbitrator shall expeditiously hear and decide all matters concerning the
dispute. Except as expressly provided to the contrary in this Agreement, the
Arbitrator shall have the power to (i) gather such materials, information,
testimony and evidence as the Arbitrator deems relevant and necessary to the
dispute before him or her and proportionate to the claims and defenses at issue
(and each party will provide such materials, information, testimony and evidence
requested by the Arbitrator), and (ii) grant injunctive relief and enforce
specific performance. All disputes shall be arbitrated on an individual basis,
and each party hereto hereby foregoes and waives any right to arbitrate any
dispute as a class action or collective action or on a consolidated basis or in
a representative capacity on behalf of other persons or entities who are claimed
to be similarly situated, or to participate as a class member in such a
proceeding. The decision of the Arbitrator shall be reasoned, rendered in
writing, and be final and binding upon the disputing parties. The parties agree
that judgment upon the award may be entered by any court of competent
jurisdiction. The party whom the Arbitrator determines is the prevailing party
in such arbitration shall receive, in addition to any other award pursuant to
such arbitration or associated judgment, reimbursement from the other party of
all reasonable legal fees and costs associated with such arbitration and
associated judgment.

 

(b)               Notwithstanding Section ‎12(a), either party may make a timely
application for, and obtain, judicial emergency relief or temporary or
preliminary injunctive relief to enforce any of the provisions of Sections 9
through 11; provided, however, that the remainder of any such dispute (beyond
the application for emergency or temporary or preliminary injunctive relief)
shall be subject to arbitration under this Section 12.

 

(c)               By entering into this Agreement and entering into the
arbitration provisions of this Section 12, THE PARTIES EXPRESSLY ACKNOWLEDGE AND
AGREE THAT THEY ARE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR
RIGHTS TO A JURY TRIAL.

 



17

 

 

(d)               Nothing in this Section 12 shall prohibit a party to this
Agreement from (i) instituting litigation to enforce this Section 12 or any
arbitration award, or (ii) joining the other party to this Agreement in a
litigation initiated by a person or entity that is not a party to this
Agreement. Further, nothing in this Section 12 precludes Employee from filing a
charge or complaint with a federal, state or other governmental administrative
agency.

 

(e)               Notwithstanding anything in this Section 12, to the extent
that any dispute, controversy or claim between Employee and the Company arises
out of or relates to the LTIP or any awards granted thereunder, such dispute,
controversy or claim shall be governed by the terms and conditions set forth in
the LTIP and the applicable award agreement(s) evidencing any such awards, each
as in effect from time to time.

 

13.  Defense of Claims. During the Employment Period and thereafter, upon
reasonable request from the Company, Employee shall cooperate with the Company
Group in the defense of any claims or actions that may be made by or against any
member of the Company Group that relate to Employee’s actual or prior areas of
responsibility. Following the Employment Period, the Company shall reimburse
Employee for all reasonable out of pocket expenses incurred by Employee in
rendering such services that are approved by the Company.

 

14.  Withholdings; Deductions. The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Employee.

 

15.  Title and Headings; Construction. Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof. Unless the context requires otherwise,
all references to laws, regulations, contracts, documents, agreements and
instruments refer to such laws, regulations, contracts, documents, agreements
and instruments as they may be amended from time to time, and references to
particular provisions of laws or regulations include a reference to the
corresponding provisions of any succeeding law or regulation. All references to
“dollars” or “$” in this Agreement refer to United States dollars. The words
“herein”, “hereof”, “hereunder” and other compounds of the word “here” shall
refer to the entire Agreement, including all Exhibits attached hereto, and not
to any particular provision hereof. Unless the context requires otherwise, the
word “or” is not exclusive. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely. Any reference herein to a decision made by the Board
relating to Employee’s terms of employment or compensation as set forth herein
shall be made by the Board sitting without Employee (if Employee is a member of
the Board). All references to “including” shall be construed as meaning
“including without limitation.” Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against any party hereto,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each of the parties hereto and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of the parties hereto.

 



18

 

 

16.  Applicable Law; Submission to Jurisdiction. This Agreement shall in all
respects be construed according to the laws of the State of Delaware without
regard to its conflict of laws principles that would result in the application
of the laws of another jurisdiction. With respect to any claim or dispute
related to or arising under this Agreement, the parties hereby consent to the
arbitration provisions of Section 12 and recognize and agree that should any
resort to a court be necessary and permitted under this Agreement, then they
consent to the exclusive jurisdiction, forum and venue of the state and federal
courts (as applicable) located in Bethesda, Maryland.

 

17.  Entire Agreement and Amendment. This Agreement and the applicable award
agreement documenting the Internalization Awards, if any, contain the entire
agreement of the parties with respect to the matters covered herein and
supersede and replace all prior and contemporaneous agreements and
understandings, oral or written, between the parties hereto concerning the
subject matter hereof (including, for the avoidance of doubt that certain
Employment Agreement by and between the Company and Employee effective as of
July 5, 2016) (collectively, the “Prior Agreement”). Employee acknowledges and
agrees that, except with respect to any earned but unpaid base salary for the
pay period in which the Effective Date occurred or as expressly provided under
Section 3(b) with respect to any Pre-Closing 2020 Bonus, Employee has received
all compensation and benefits to which Employee has been entitled and to which
Employee ever could be entitled under the Prior Agreement and Employee is not
eligible to receive any further or future payments or benefits (including any
severance payments) in connection with the termination of the Prior Agreement.
For the avoidance of doubt, Employee shall not be eligible to participate in any
other severance plan of the Company or any other member of the Company Group, as
Employee’s eligibility for severance pay and benefits as set forth herein
represents the entire agreement between Employee, on the one hand, and any
member of the Company Group, on the other hand, with respect to potential
severance pay or benefits. This Agreement may be amended only by a written
instrument executed by both parties hereto.

 

18.  Waiver of Breach. Any waiver of this Agreement must be executed by the
party to be bound by such waiver. No waiver by either party hereto of a breach
of any provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time.

 

19.  Assignment. This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee. The Company may assign this Agreement without
Employee’s consent, including to any member of the Company Group and to any
successor to or acquirer of (whether by merger, purchase or otherwise) all or
substantially all of the equity, assets or businesses of the Company.

 



19

 

 

20.  Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person, (b)
when sent by facsimile transmission (with confirmation of transmission) on a
Business Day to the number set forth below, if applicable; provided, however,
that if a notice is sent by facsimile transmission after normal business hours
of the recipient or on a non-Business Day, then it shall be deemed to have been
received on the next Business Day after it is sent, (c) on the first Business
Day after such notice is sent by express overnight courier service, or (d) on
the second Business Day following deposit with an internationally-recognized
second-day courier service with proof of receipt maintained, in each case, to
the following address, as applicable:

 

If to the Company, addressed to:

 

Inter-American Management LLC
2 Bethesda Metro Center, Suite 440
Bethesda, Maryland 20814
Attention: General Counsel and Corporate Secretary

 

If to Employee, addressed to:

 

Jeffrey Busch
4515 Foxhall Crest NW
Washington, DC 20007

 

21.  Counterparts. This Agreement may be executed in any number of counterparts,
including by electronic mail or facsimile, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument. Each counterpart may consist of a copy
hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.

 

22.  Deemed Resignations. Except as otherwise determined by the Board or as
otherwise agreed to in writing by Employee and any member of the Company Group
prior to the termination of Employee’s employment with the Company or any member
of the Company Group, any termination of Employee’s employment shall constitute,
as applicable, an automatic resignation of Employee: (a) as an officer of the
Company and each member of the Company Group; (b) from the Board; and (c) from
the board of directors or board of managers (or similar governing body) of any
member of the Company Group and from the board of directors or board of managers
(or similar governing body) of any corporation, limited liability entity,
unlimited liability entity or other entity in which any member of the Company
Group holds an equity interest and with respect to which board of directors or
board of managers (or similar governing body) Employee serves as such Company
Group member’s designee or other representative.

 

23.  Section 409A.

 

(a)               Notwithstanding any provision of this Agreement to the
contrary, all provisions of this Agreement are intended to comply with Section
409A of the Internal Revenue Code of 1986 (the “Code”), and the applicable
Treasury regulations and administrative guidance issued thereunder
(collectively, “Section 409A”) or an exemption therefrom and shall be construed
and administered in accordance with such intent. If any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause Employee to incur any additional tax or interest under
Section 409A, the Company shall, after consulting with and receiving the
approval of Employee, reform such provision to comply with Section 409A, to the
extent such reformation is permitted under Section 409A.

 



20

 

 

(b)               Any payments under this Agreement that may be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of Employee’s
employment shall only be made if such termination of employment constitutes a
“separation from service” under Section 409A.

 

(c)               To the extent that any right to reimbursement of expenses or
payment of any benefit in-kind under this Agreement constitutes nonqualified
deferred compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of
Employee’s taxable year following the taxable year in which such expense was
incurred by Employee, (ii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (iii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year; provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period in which the arrangement
is in effect.

 

(d)               Notwithstanding any provision in this Agreement to the
contrary, if any payment or benefit provided for herein would be subject to
additional taxes and interest under Section 409A if Employee’s receipt of such
payment or benefit is not delayed until the earlier of (i) the date of
Employee’s death or (ii) the date that is six (6) months after the Termination
Date (such date, the “Section 409A Payment Date”), then such payment or benefit
shall not be provided to Employee (or Employee’s estate, if applicable) until
the Section 409A Payment Date. Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Agreement
are exempt from, or compliant with, Section 409A and in no event shall any
member of the Company Group be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Employee on
account of non-compliance with Section 409A.

 

24.  Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Employee is a “disqualified individual” (as defined in Section
280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Employee has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Employee from the Company or any of its affiliates shall be
one dollar ($1.00) less than three times Employee’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Employee shall be subject to the excise tax imposed by
Section 4999 of the Code or (b) paid in full, whichever produces the better net
after-tax position to Employee (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes). The reduction of
payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary (or whether Employee would
be subject to such excise tax) shall be made at the expense of the Company by a
firm of independent accountants, a law firm or other valuation specialist
selected by the Board in good faith. If a reduced payment or benefit is made or
provided and through error or otherwise that payment or benefit, when aggregated
with other payments and benefits from the Company or any of its affiliates used
in determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times Employee’s base amount, then Employee shall immediately repay
such excess to the Company upon notification that an overpayment has been made.
Nothing in this Section 24 shall require the Company to provide a gross-up
payment to Employee with respect to Employee’s excise tax liabilities under
Section 4999 of the Code.

 



21

 

 

25.  Clawback. To the extent required by applicable law, government regulation
or any applicable securities exchange listing standards, amounts paid or payable
under this Agreement shall be subject to the provisions of any applicable
clawback policies or procedures adopted by the Company, GMR or any other
applicable member of the Company Group pursuant to applicable law, government
regulation or applicable securities exchange listing requirements, which
clawback policies or procedures may provide for forfeiture and/or recoupment of
amounts paid or payable under this Agreement to the extent there is a material
financial restatement that affects the Company, GMR or such other applicable
member of the Company Group; provided, however, that such forfeiture and/or
recoupment shall be limited to the difference between the amounts paid or
payable prior to such material financial restatement and the amounts paid or
payable after giving effect to the material financial restatement.  The Company,
GMR and each member of the Company Group reserves the right, without the consent
of Employee, to adopt any such clawback policies and procedures that are
consistent with the preceding sentence, including such policies and procedures
applicable to this Agreement with retroactive effect.

 

26.  Offset. In the event that an indemnification claim payable by Employee
arises pursuant to Section 7.2 of the Stock Purchase Agreement, dated as of July
9, 2020, by and among GMR, Zensun Enterprises Limited and Employee (the
“Purchase Agreement”), and such indemnification claim is not paid in full by
Employee in cash or through a transfer from the “Escrow Account” of vested “LTIP
Units” to the applicable “GMRE Indemnified Party” in accordance with the terms
and conditions set forth in the Purchase Agreement and the “Escrow Agreement,”
Employee acknowledges and agrees that the Company may offset against, and
Employee authorizes the Company to deduct from, any Annual Bonus payments
payable to Employee pursuant to Section 3(b) in a total amount equal to the
amount of such indemnification claim; provided, however, that no such offset or
deduction shall result in a violation of Section 409A. For purposes of this
Section 26, quoted terms shall be defined as in the Purchase Agreement.

 

27.  Effect of Termination. The provisions of Sections 7, 9-14 and 22 and those
provisions necessary to interpret and enforce them, shall survive any
termination of this Agreement and any termination of the employment relationship
between Employee and the Company.

 

28.  Third-Party Beneficiaries. Each member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of Employee’s
representations, covenants, and obligations under Sections 2, 8, 9, 10, 11, 12,
13, and 22 and shall be entitled to enforce such obligations as if a party
hereto.

 

29.  Severability. If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement (or portion thereof) is invalid
or unenforceable, then the invalidity or unenforceability of that provision (or
portion thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.

 



22

 

 

IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed and effective as of the Effective Date.

 

  EMPLOYEE       /s/ Jeffrey Busch   Jeffrey Busch       INTER-AMERICAN
MANAGEMENT LLC

 

  By: /s/ Jamie Barber     Name: Jamie Barber     Title: General Counsel

 

Signature Page to Employment Agreement

 





 

 

EXHIBIT I

 

INTERNALIZATION AWARD AGREEMENT

 

[see attached]

 

 

Exhibit I

 





 

 

EXHIBIT II

 

[FORM OF] GENERAL RELEASE OF CLAIMS

 

This GENERAL RELEASE OF CLAIMS (this “Release”) is entered into by Jeffrey Busch
(“Employee”) and is that certain Release referred to in Section 7(a) of the
Employment Agreement effective as of July 9, 2020 by and between Inter-American
Management LLC, a Delaware limited liability company (the “Company”) and
Employee. Capitalized terms not defined herein have the meaning given to them in
the Employment Agreement.

 

1.       Termination Benefits. Employee acknowledges and agrees that the last
day of Employee’s employment with the Company was ___________, 2___ (the
“Separation Date”). If (a) Employee executes this Release on or after the
Separation Date and returns it to the Company, care of [NAME] [ADDRESS] [E-MAIL]
so that it is received by [NAME] no later than 11:59 p.m., Bethesda, Maryland
time on [DATE THAT IS 21 OR 45 DAYS (AS APPLICABLE) FOLLOWING THE SEPARATION
DATE] and (b) does not exercise his revocation right pursuant to Section 7
below, then the Company will provide Employee the [applicable Termination
Benefits pursuant to Section 7 of the Employment Agreement] [and] [accelerated
vesting of the Internalization Award contemplated by Section 3(d) of the
Employment Agreement].

 

2.       Release of Liability for Claims.

 

(a)               In consideration of Employee’s receipt of the [applicable
Termination Benefits (and any portion thereof)] [and] [accelerated vesting of
the Internalization Award contemplated by Section 3(d) of the Employment
Agreement], Employee hereby releases, discharges and acquits the Company, Global
Medical REIT Inc. and its direct and indirect subsidiaries, and each of the
foregoing entities’ respective past, present and future subsidiaries,
affiliates, stockholders, members, partners, directors, officers, managers,
employees, agents, attorneys, heirs, predecessors, successors and
representatives in their personal and representative capacities, as well as all
employee benefit plans maintained by the Company or any of its subsidiaries or
other affiliates and all fiduciaries and administrators of any such plans, in
their personal and representative capacities (collectively, the “Company
Parties”), from liability for, and Employee hereby waives, any claims, damages,
or causes of action related to Employee’s employment with any Company Party or
the termination of such employment existing on or prior to the date on which
Employee signs this Release (the “Signing Date”), including (i) any alleged
violation through such date of: (A) any federal, state or local
anti-discrimination or anti-retaliation law, including the Age Discrimination in
Employment Act of 1967 (including as amended by the Older Workers Benefit
Protection Act), Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, Sections 1981 through 1988 of Title 42 of the United States Code, and
the Americans with Disabilities Act of 1990; (B) the Employee Retirement Income
Security Act of 1974 (“ERISA”); (C) the Immigration Reform Control Act; (D) the
National Labor Relations Act; (E) the Occupational Safety and Health Act; (F)
the Family and Medical Leave Act of 1993; (G) any federal, state or local wage
and hour law; (H) the Maryland Equal Pay Act or Title 20 of the State Government
Article of the Maryland Annotated Code; (I) any other local, state or federal
law, regulation, ordinance or orders which may have afforded any legal or
equitable causes of action of any nature; or (J) any public policy, contract,
tort, or common law claim or claim for defamation, emotional distress, fraud or
misrepresentation of any kind; (ii) any allegation for costs, fees, or other
expenses including attorneys’ fees incurred in, or with respect to, a Released
Claim; (iii) any and all rights, benefits, or claims Employee may have under any
employment contract (including the Employment Agreement), incentive or
compensation plan or agreement or under any other benefit plan, program or
practice; and (iv) any claim for compensation, damages or benefits of any kind
not expressly set forth in this Agreement (collectively, the “Released Claims”).
Notwithstanding the foregoing or any other term of this Release, in no event
shall the Released Claims include (1) any claims for Base Salary earned in the
pay period in which the Separation Date occurred, (2) any claim for employee
benefits that Employee may be entitled to under the Company’s employee benefit
plans as of the Separation Date, (3) any claim for reimbursement for expenses
that remain unreimbursed as of the Separation Date (subject to the Company's
expense reimbursement policies as then in effect), (4) any claim for the
applicable Termination Benefits, (5) any claim that first arises after the
Signing Date, including any claim with respect to the LTIP or under any award
agreement relating Employee’s equity ownership in the Company or any other
Company Party that survives the Separation Date, (6) any claim to vested
benefits under an employee benefit plan governed by ERISA.

 

Exhibit II

 





 

 

(b)               Further notwithstanding this release of liability, nothing in
this Agreement prevents Employee from filing any non-legally waivable claim
(including a challenge to the validity of this Agreement) with the Equal
Employment Opportunity Commission (“EEOC”) or other governmental agency
(collectively, “Governmental Agencies”) or participating in any investigation or
proceeding conducted by the EEOC or other Governmental Agency or cooperating
with such an agency or providing documents or other information to a
Governmental Agency; however, Employee understands and agrees that, to the
extent permitted by law, Employee is waiving any and all rights to recover any
monetary or personal relief from a Company Party as a result of such EEOC or
other Governmental Agency proceeding or subsequent legal actions. Further
notwithstanding this release of liability, nothing in this Agreement limits
Employee’s right to receive an award for information provided to a Governmental
Agency.

 

3.       Representation About Claims. Employee represents and warrants that, as
of the Signing Date, Employee has not filed any claims, complaints, charges, or
lawsuits against any of the Company Parties with any governmental agency or with
any state or federal court or arbitrator for or with respect to a matter, claim,
or incident that occurred or arose out of one or more occurrences that took
place on or prior to the Signing Date. Employee further represents and warrants
that Employee has made no assignment, sale, delivery, transfer or conveyance of
any rights Employee has asserted or may have against any of the Company Parties
with respect to any Released Claim.

 

4.       Employee’s Acknowledgments. By executing and delivering this Release,
Employee expressly acknowledges that:

 

(a)       Employee has carefully read this Release and has had sufficient time
(and at least [21] [45] days) to consider this Release before signing it and
delivering it to the Company;

 

(b)       Employee has been advised, and hereby is advised in writing, to
discuss this Release with an attorney of Employee’s choice and Employee has had
adequate opportunity to do so prior to executing this Release;

 

Exhibit II

 





 

 

(c)       Employee fully understands the final and binding effect of this
Release; the only promises made to Employee to sign this Release are those
stated herein; and Employee is signing this Release knowingly, voluntarily and
of Employee’s own free will, and understands and agrees to each of the terms of
this Release;

 

(d)       The only matters relied upon by Employee and causing Employee to sign
this Release are the provisions set forth in writing within the Employment
Agreement and this Release; and

 

(e)       Employee would not otherwise have been entitled to the Termination
Benefits but for Employee’s agreement to be bound by the terms of this Release.

 

5.       Severability. Any term or provision of this Release (or part thereof)
that renders such term or provision (or part thereof) or any other term or
provision hereof (or part thereof) invalid or unenforceable in any respect shall
be severable and shall be modified or severed to the extent necessary to avoid
rendering such term or provision (or part thereof) invalid or unenforceable, and
such modification or severance shall be accomplished in the manner that most
nearly preserves the benefit of the bargain set forth in the Employment
Agreement and hereunder.

 

6.       Withholding of Taxes and Other Deductions. Employee acknowledges that
the Company may withhold from the Termination Benefits all federal, state,
local, and other taxes and withholdings as may be required by any law or
governmental regulation or ruling.

 

7.       Revocation Right. Notwithstanding the initial effectiveness of this
Release, Employee may revoke the delivery (and therefore the effectiveness) of
this Release within the seven-day period beginning on the date Employee executes
this Release (such seven day period being referred to herein as the “Release
Revocation Period”).  To be effective, such revocation must be in writing signed
Employee and must be received by [NAME] [ADDRESS] [E-MAIL] before 11:59 p.m.,
Bethesda, Maryland time, on the last day of the Release Revocation Period.  If
an effective revocation is delivered in the foregoing manner and timeframe, no
Termination Benefits shall be provided and this Release shall be null and void.

 

8.       Interpretation. Titles and headings to Sections hereof are for the
purpose of reference only and shall in no way limit, define or otherwise affect
the provisions hereof. All references herein to a statute, agreement, instrument
or other document shall be deemed to refer to such statute, agreement,
instrument or other document as amended, supplemented, modified and restated
from time to time. The word “or” as used herein is not exclusive and is deemed
to have the meaning “and/or.” The words “herein”, “hereof”, “hereunder” and
other compounds of the word “here” shall refer to the entire Release and not to
any particular provision hereof. The use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation”, “but not limited to”, or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter.

 

Exhibit II

 





 

 

IN WITNESS WHEREOF, Employee has executed this Release as of the date set forth
below, effective for all purposes as provided above.

 

      Jeffrey Busch       Date:  

 

Exhibit II

 



